Filed 1/14/22 P. v. Porche CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    THE PEOPLE,                                                                                C091519

                    Plaintiff and Respondent,                                           (Super. Ct. No.
                                                                                      MAN-CR-FDV-2017-
           v.                                                                              0010817)

    JOSEPH LAWRENCE PORCHE,

                    Defendant and Appellant.




         Defendant challenges the trial court’s denial of his motion to seal certain arrest
records pursuant to Penal Code section 851.91. 1 He argues the trial court erred in
refusing to seal the records of two domestic violence arrests that occurred on dates
different than a third illegal eavesdropping charge made in the same information to which
he ultimately pleaded no contest. We disagree. Nothing in section 851.91 or its
legislative history suggests that the law was meant to allow a defendant to seal charges




1        Undesignated statutory references are to the Penal Code.

                                                             1
dismissed as part of a no contest plea to one of several charges in a pending information.
Accordingly, we will affirm the trial court’s order.
                                     BACKGROUND
       As explained in our unpublished decision upholding the judgment in defendant’s
previous appeal, “the People filed an information collectively charging defendant with
felony corporal injury on a spouse (§ 273.5, subd. (a)–count 1), dissuading a witness from
prosecuting a crime (§ 136.1, subd. (b)(2)–count 2), and misdemeanor corporal injury on
a spouse (§ 273.5, subd. (a)–count 3).” (People v. Porche (Oct. 25, 2019, C087804)
[nonpub. opn.].) These charges arose from incidents alleged to have occurred between
July 1 and August 1, 2017.2
       On July 20, 2018, the day on which defendant’s trial on the felony information
was to start, defendant struck a plea deal. The People agreed to amend the information so
that count 1 would allege a misdemeanor violation of section 632 (surreptitious recording
of private conversations), defendant would plead no contest to count 1 and receive three
years’ informal probation. The deal also provided that the criminal protective order for
the victim would remain in place but would be modifiable by the family court. All
remaining charges would be dismissed in the interests of justice. The stipulated factual
basis for the plea identified July 28, 2017, as the day of the illicit recording. Defendant
was sentenced in accordance with the plea agreement, and we upheld the judgment on
appeal.
       On January 18, 2019, defendant petitioned to seal the records of his two domestic
violence arrests pursuant to section 851.91. On October 7, 2019, he filed a motion under
section 851.8 to seal and destroy the same records. On October 17, 2019, defendant
moved to terminate his informal probation.



2     Additional procedural history of defendant’s original prosecution is set forth
below in connection with our analysis of defendant’s claims.

                                             2
       A joint hearing on these motions was held over three days in January 2020, during
which defendant presented evidence and his own testimony to prove his factual
innocence of the domestic violence charges for which he was arrested on July 4 and
August 1, 2017. At the end of the hearing, the trial court granted defendant’s motion
under section 851.8, which was stayed pending the People’s anticipated appeal. The
court also granted defendant’s request for termination of his probation. The court’s post-
hearing minute order reflected a denial of the section 851.91 motion. Both defendant and
the People appealed these decisions. However, only the propriety of the section 851.91
denial is before us in this appeal. 3
                                        DISCUSSION
       Defendant argues the trial court erred in denying his section 851.91 petition.
Specifically, he contends that his no contest plea to a charge not implicated by his
domestic violence arrests should not count as a conviction for purposes of section 851.91.
We disagree.
       Defendant’s argument on appeal requires that we interpret section 851.91. This is
a task we conduct de novo. (Imperial Merchant Services, Inc. v. Hunt (2009) 47 Cal.4th
381, 387.) “Under settled canons of statutory construction, in construing a statute we
ascertain the Legislature’s intent in order to effectuate the law’s purpose. [Citation.] We
must look to the statute’s words and give them ‘their usual and ordinary meaning.’
[Citation.] ‘The statute’s plain meaning controls the court’s interpretation unless its
words are ambiguous.’ [Citations.] ‘If the statutory language permits more than one
reasonable interpretation, courts may consider other aids, such as the statute’s purpose,
legislative history, and public policy.’ [Citation.]” (Id. at pp. 387-388.)




3       We grant defendant’s unopposed motion to dismiss the People’s appeal for failure
to file an opening brief. (Cal. Rules of Court, rule 8.54(c).)

                                              3
       Section 851.91 was added by Senate Bill No. 393 (2017-2018 Reg. Sess.) (Senate
Bill 393), effective January 1, 2018. Subdivision (a) of section 851.91 provides: “(a) A
person who has suffered an arrest that did not result in a conviction may petition the court
to have his or her arrest and related records sealed, as described in Section 851.92.” It
continues in pertinent part: “(1) For purposes of this section, an arrest did not result in a
conviction if any of the following are true: [¶] . . . [¶] (B) The prosecuting attorney
filed an accusatory pleading based on the arrest, but, with respect to all charges, one or
more of the following has occurred: [¶] (i) No conviction occurred, the charge has been
dismissed, and the charge may not be refiled. [¶] (ii) No conviction occurred and the
arrestee has been acquitted of the charges. [¶] (iii) A conviction occurred, but has been
vacated or reversed on appeal, all appellate remedies have been exhausted, and the charge
may not be refiled.” (§ 851.91, subd. (a)(1)(B)(i)-(iii), italics added.)
       An individual satisfying the elements of subdivision (a) is entitled as a matter of
right to have his or her arrest records sealed unless, as relevant here, the defendant has
suffered an arrest for domestic violence and has a pattern of domestic violence as defined
by the statute. 4 (§ 851.91, subd. (c)(1), (2).) If the exception applies, then a defendant is
only entitled to relief upon a showing that “the sealing would serve the interests of
justice . . . .” (§ 851.91, subd. (c)(2)(A)(i).) Although defendant was attempting to seal
two domestic violence arrest records, there is nothing in the record to suggest that he had
suffered a “pattern” of such arrests. Accordingly, we will limit our discussion to
eligibility for relief as a matter of right.
       Defendant posits that he is entitled to relief under section 851.91, subdivision
(a)(1)(B)(i), but, as highlighted above, this subdivision only would entitle him to relief if



4      Section 851.91, subdivision (c)(2)(A)(ii) defines “ ‘pattern’ ” as “two or more
convictions, or five or more arrests, for separate offenses occurring on separate occasions
within three years from at least one of the other convictions or arrests.”

                                               4
“[t]he prosecuting attorney filed an accusatory pleading based on the arrest, but, with
respect to all charges, . . . [¶] [n]o conviction occurred . . . .” (Italics added.) The statute
does not define “conviction” beyond the eligibility requirements and disqualifications
delineated in subdivision (a), but this term has a commonly understood meaning.
Conviction has been defined in case law as the “ascertainment of guilt by the trial court.”
(See, e.g., People v. Clapp (1944) 67 Cal.App.2d 197, 200.) Accordingly, as defendant
must concede, a “conviction” occurred on the People’s accusatory pleading by virtue of
his no contest plea admitting guilt under section 632.
       Defendant nonetheless argues he is entitled to relief under section 851.91,
subdivision (a)(1)(B)(i) because he had arrests for domestic violence, which arrests did
not result in any conviction “with respect to all charges arising from the domestic
violence arrests.” Defendant cleverly seeks to parse the accusatory pleading and use his
plea agreement to his advantage by arguing that his ultimate conviction was for illegal
recording, which crime occurred on a different day than the domestic violence arrests.
We decline defendant’s invitation to read the statute in this manner and to ignore the
context of his no contest plea. Defendant admitted guilt to part of a criminal information
alleging misconduct that was connected to and adjudicated with the very arrest records he
seeks to seal.
       No one questions that an information is an “accusatory pleading” filed by the
People in a criminal action alleging that a defendant violated the law. (See, e.g., §§ 949-
951.) Here, defendant initially was charged by information with two counts of domestic
violence, as well as witness tampering. This followed a preliminary hearing on the
People’s complaint arising from one of the two complained-of arrests. This information
combined the charges arising from both arrest reports and added a witness tampering
charge. The information withstood defendant’s motion to dismiss for insufficient
evidence. On the day of trial, defendant chose to resolve the charges in the accusatory
pleading by agreeing to an amendment of the information and a no contest plea to the

                                               5
section 632 count. Accordingly, it is clear to this court that defendant cannot show that
no conviction occurred “with respect to all charges” in the information.5 (§ 851.91, subd.
(a)(1)(B)(i), italics added.) Nor is defendant eligible for relief under section 851.91,
subdivision (a)(1)(B)(iii) given that we upheld that conviction on appeal. Our review of
the legislative history underlying section 851.91 also does not assist defendant. Nothing
in Senate Bill 393’s history suggests that legislators intended section 851.91 to apply to
the circumstances presented in this case. As such, defendant has failed to show that the
trial court erred.
                                      DISPOSITION
       The judgment is affirmed.


                                                         KRAUSE                , J.



We concur:



       RAYE                 , P. J.




       HULL                 , J.




5       We recognize that the illicit recording occurred on a different day than the two
domestic violence arrests, but note that it occurred between these two arrests and, for our
purposes, concerns the same subject matter, to wit, defendant’s alleged mistreatment of
his former spouse for whom the plea deal included the continuation of the criminal
protective order. We likewise disagree with defendant’s contention that subdivision
(a)(2)(A)-(D) of section 851.91 identifies the only petitioners who are not eligible for
relief under the statute.

                                              6